Citation Nr: 0946242	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD), prior to June 15, 
2005.

2.  Entitlement to a rating in excess of 30 percent for PTSD, 
from June 15, 2005.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from July 1977 to 
July 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2006 rating decision in which the RO granted 
service connection for PTSD.  The RO initially assigned a 70 
percent rating from August 10, 2004, and a 30 percent rating 
from June 15, 2005.  In February 2007, the Veteran filed a 
notice of disagreement (NOD) with the 30 percent rating, and 
the RO issued a statement of the case (SOC) in October 2007.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2007.

Although, initially, the Veteran only expressed disagreement 
with the assignment of the 30 percent rating effective June 
15, 2005, in the SOC, the RO addressed the propriety of the 
initial 70 percent rating, as well as the later-assigned 30 
percent rating.  In his November 2007 substantive appeal, the 
Veteran noted that he was appealing all the issues in the 
SOC.  Hence, the Board has characterized the appeal as 
encompassing both matters set forth on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  

In a March 2009 decision, the Board denied higher ratings for 
the Veteran's service-connected PTSD.  The Veteran, in turn, 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In July 2009, counsel for VA's Secretary 
filed a Motion for Remand with the Court, which was 
unopposed.  By August 2009 Order, the Court granted the 
motion, vacating the Board's decision and remanding the 
matters to the Board for further proceedings consistent with 
the Secretary's Motion.

The Board notes that the Veteran was previously represented 
by the American Legion, as reflected in an August 1995 VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative).  In October 2008, the Veteran 
revoked the American Legion's authority to act on his behalf 
and stated that he would represent himself.  See 38 C.F.R. § 
20.607 (2009).  Under these circumstances, the Board 
recognizes the Veteran as now proceeding pro se in this 
appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Prior to June 15, 2005, the Veteran's PTSD was manifested 
by depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, restricted affect, occasional 
auditory and visual hallucinations, disturbances of 
motivation and mood, difficulty maintaining effective work 
and social relationships, irritability and anger outbursts, 
detachment from others, concentration and memory problems, 
hypervigilance, exaggerated startle response;  these symptoms 
are indicative of  occupational and social impairment with 
deficiencies in most areas, but not total impairment.. 

3.  Since June 15, 2005, Veteran's PTSD has been manifested 
by depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, avoidance tendencies, social 
isolation, hypervigilance, difficulty concentrating, memory 
impairment, a short temper, and visual hallucinations; these 
symptoms are indicative of occupational and social impairment 
with no more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD, prior to June 15, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 
(2004-2005).

2.  The criteria for a rating in excess of 30 percent for 
PTSD, from June 15, 2005, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, after the RO's grant of service connection 
and the Veteran's disagreement with the assigned ratings, the 
October 2007 SOC set forth the criteria for higher ratings 
for PTSD.  A March 2007 post-rating letter provided notice to 
the appellant regarding what information and evidence is 
needed to substantiate higher ratings for PTSD.  The letter 
also provided notice as to what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  Furthermore, the March 
2007 letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claims on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The March 2007 also provided 
general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the March 2007 letter and opportunity for 
the Veteran to respond, the October 2007 SOC reflects 
readjudication of the claims for higher ratings.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
post-rating notice.   See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical  
evidence associated with the claims file consists of private 
medical records from Goldsboro Psychiatric Clinic dated in 
November 2004 and June 2005, and the report of an October 
2006 VA PTSD examination.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his former representative, on 
his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at  543  (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

A November 2004 letter from Dr. Lindgren, a private physician 
at Goldsboro Psychiatric Clinic, and corresponding medical 
records reflect that the Veteran reported having intrusive 
thoughts, parasomnias, distress at exposure to triggers which 
reminded him of past trauma, detachment from others, sense of 
foreshortened future, sleep disturbance, irritability and 
anger outbursts, concentration and memory problems, 
hypervigilance, and exaggerated startle response.  He said 
his sleep was disturbed almost every night, and that he had 
intermittent depressed mood and crying spells.  He also said 
that he had panic attacks approximately once a week.  He said 
he had auditory hallucinations, which consisted of hearing 
footsteps and doors opening; and visual hallucinations, which 
consisted of seeing shadows or movement in his peripheral 
vision.  He reported that he was married to his second wife 
and worked for the city.  

On mental status examination, the Veteran was cooperative 
with normal dress.  His mood was anxious and his affect was 
restricted.   His speech was normal and thought process was 
linear.  There were no objective signs of hallucinations or 
delusions.  He had no suicidal or homicidal ideation.  
Judgment and insight were fair.  Dr. Lindgren diagnosed PTSD 
and assigned a Global Assessment of Functioning  (GAF) score 
of 35.  The doctor opined that the Veteran was severely 
compromised in his ability to sustain social and work 
relationships.  

A private medical record from Goldsboro Psychiatric Clinic 
dated June 15, 2005, reflects that the Veteran denied having 
nightmares, flashbacks, and panic attacks.  He did report 
hypervigilant behavior and said that he woke in a panic twice 
per night and slept for 5 hours on average.  He also said 
that he startled easily, had intrusive thoughts, and rarely 
socialized.  He said that he had mild memory impairment, such 
as misplacing things or forgetting what he was told.  He also 
said that he had auditory hallucinations (hearing his name, a 
car drive up, footsteps, or noises in the house) several 
times a week.  He said that he had visual hallucinations 
(seeing shadows) approximately once a week or less.  The 
assigned GAF score was 55.

The report of the October 2006 VA examination reflects the 
Veteran's complaint that he had difficulty sleeping and only 
slept 3 to 4 hours per night.  He said that he saw things at 
night that were not there and was always frightened.  He said 
he had occasional intrusive memories a few times per month.  
He also reported avoidance behavior, hypervigilance, and 
social isolation.  He said that he was short-tempered and 
yelled at his family a lot.  He said that he had panic 
attacks lasting 5 minutes and that he also had difficulty 
concentrating and remembering things.  

On mental status examination, the Veteran was oriented to 
person, place, time and purpose.  His appearance and hygiene 
were appropriate.  His behavior was appropriate.  Affect and 
mood were normal.  Communication and speech were normal.  His 
concentration, thought processes, and memory were normal.  He 
had no suspiciousness, delusions, or obsessive rituals.  
There was no impaired judgment or impaired abstract thinking.  
There was no suicidal or homicidal ideation.  The examiner 
diagnosed PTSD and assigned a GAF of 50.  The examiner opined 
that the Veteran was able to perform all of his activities of 
daily living and that his PTSD symptoms caused occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent inability to perform occupational 
tasks.  

III.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating;  otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of a 
veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.  Here, while the RO has already assigned 
staged ratings for the Veteran's PTSD (an initial 70 percent 
rating  prior to June 15, 2005, and 30 percent rating since 
that date), continued consideration of whether any, or any 
further, staged rating for the disability is still required.

The disability ratings for the Veteran's PTSD have been 
assigned pursuant to Diagnostic Code (DC) 9411.  However, the 
actual criteria for rating psychiatric disabilities other 
than eating disorders are set forth in a General Rating 
Formula.  See 38 C.F.R. § 4.130. 

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships. 

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned for total occupational and 
social impairment, due to symptoms such as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF)  score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that criteria for a 
disability rating in excess of 70 percent prior to June 15, 
2005, or in excess of 30 percent since that date, have not 
been met.  

A.  Period Prior to June 15, 2005

The medical evidence prior to June 15, 2005, consists of the 
November 2004 letter from Dr. Lindgren and corresponding 
medical records from Goldsboro Psychiatric Clinic.  This 
letter indicates that the Veteran's PTSD was primarily 
manifested by symptoms included among those included among 
the criteria for a 30 percent rating under the General Rating 
Formula, although he also had some symptoms included among 
the criteria for a 50 percent rating.  

The Veteran's symptoms primarily included depressed mood, 
anxiety, suspiciousness, occasional panic attacks, chronic 
sleep impairment, and mild memory loss, which are symptoms 
included among the criteria for a 30 percent rating.  

The Veteran's symptoms also included restricted affect, 
disturbances of motivation and mood, and difficulty 
maintaining effective work and social relationships, which 
are among those symptoms included among the criteria for a 50 
percent rating.  He did not, however, exhibit other symptoms 
associated with a 50 percent rating, such as impaired speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, or impaired thinking.

The Veteran did not exhibit any of the symptoms included 
among the criteria for a 70 percent rating.  

In addition to the symptoms described above, the Veteran 
reported having auditory hallucinations (hearing footsteps 
and doors opening) and visual hallucinations (seeing shadows 
in his peripheral vision).  The Board points out that no 
hallucinations or delusions were observed during mental 
status examination.  Although persistent delusions or 
hallucinations are symptoms listed among the criteria for a 
100 percent rating, the evidence reflects that the Veteran's 
reported hallucinations were occasional and temporary.  As 
such, the types of hallucinations described by the Veteran 
are were not of the severity or frequency required for a 100 
percent rating.

Further, the Veteran did not exhibit any other symptoms 
included among the criteria for a 100 percent rating.  He did 
not have gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  

The Board points out that the symptoms noted in the rating 
schedule are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular disability rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  However, the Board has not identified 
any other aspects of the Veteran's service-connected PTSD 
which would enable it to conclude that the criteria for a 100 
percent rating have been approximated prior to June 15, 2005.  
In this regard, the Veteran's symptoms during this time 
period, which involved irritability and anger outbursts, 
detachment from others, concentration and memory problems, 
hypervigilance, and exaggerated startle response, were of the 
type and degree as to result in severe impairment in social 
and occupational functioning (as described by Dr. Lindgren), 
but were not so severe as to result in total social and 
occupational impairment, as contemplated in the 100 percent 
rating.  

Finally, the Board notes that a higher rating is not 
assignable for the period in question solely on the basis of 
an assigned GAF.  The Board acknowledges that the assigned 
GAF score of 35 is indicative of some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  This score reflects that the Veteran 
exhibited symptoms associated with occupational and social 
impairment with deficiencies in most areas, indicative of a 
70 percent rating.  But, as stated above, the Veteran 
exhibited none of the symptoms typically associated with a 
100 percent rating or any other symptoms of the type and 
degree that would warrant a 100 percent rating.  Further, he 
has remained employed throughout the pendency of his claim, 
and the record does not otherwise reflect total impairment.  
Accordingly, despite the assigned GAF score of 35, the 
medical evidence does not demonstrate that the criteria for a 
higher rating were met.

B.  Period since June 15, 2005 

Collectively, the medical evidence reflects that, since June 
15, 2005, the Veteran's PTSD has been primarily manifested by 
symptoms included among the criteria for a 30 rating under 
the General Rating Formula.  The Veteran's symptoms have 
included depressed mood, anxiety, suspiciousness, occasional 
panic attacks, and chronic sleep impairment.  Generally 
speaking, the Veteran functioned satisfactorily with routine 
behavior, self-care, and normal conversation.  Overall, these 
symptoms are indicative of occupational and social impairment 
with no more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, the level of impairment for which a 30 percent rating 
is assigned.  

Although, since June 15, 2005, the Veteran has exhibited some 
symptoms that are among those included for a 50 percent 
rating under the General Rating Formula, the objective 
evidence does not show that the Veteran's overall 
symptomatology during this timeframe is characteristic of a 
50 percent rating.  In this regard, the Veteran has had 
disturbances of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships; however, he has not exhibited any other 
symptomatology indicative of a 50 percent rating-
specifically, there is no objective evidence of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; or impaired abstract 
thinking.  

In addition to the symptoms discussed above, the Veteran has 
reported having occasional visual hallucinations (seeing 
things and people at night), intrusive thoughts of war, 
avoidance behavior, hypervigilance and social isolation, 
difficulty concentrating, memory impairment, sleep impairment 
(sleeping only 3 to 4 hours per night) and a short temper.  
To the extent these symptoms are not included among the 
criteria under the General Rating Formula, the Board does not 
find that such aspects of the Veteran's service-connected 
PTSD have approximated the criteria for a 50 percent rating 
during this time period.  See Mauerhan, 16 Vet. App. at 443.  
As indicated above, a GAF score, like an examiner's 
assessment, is not dispositive of the evaluation question.  .  
However, it is poignant to note that-based on consideration 
all of the Veteran's reported symptoms and all of symptoms 
objectively observed on mental status examination-the 
October 2006 VA examiner opined that the Veteran's overall 
PTSD symptomatology resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks, 
although generally functioning satisfactorily with routine 
behavior, self care and normal conversation, as contemplated 
in the 30 percent rating.  

The Board further finds that none of the GAF scores assigned 
from June 15, 2005 (55 in June 2005 and 50 in October 2006), 
alone, provides a r assigning a rating in excess of 30 
percent for PTSD during this timeframe.  According to DSM-IV, 
a GAF score of 41 to 50 is indicative of serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social occupational 
or school functioning (e.g. no friends, unable to keep a 
job).  A GAF score from 51 to 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

In this case, the medical evidence of record reflects that, 
since June 15, 2005, the Veteran exhibited none of the 
symptoms identified in the DMS-IV as indicative of a score 
between 41 and 50, whereas he has exhibited some but not all 
the symptoms, indicative of a score between 51 and 60.  He 
has had occasional panic attacks, but has not exhibited flat 
affect or circumstantial speech, and has endorsed having few 
friends.  He has maintained employment throughout the course 
of this appeal and has reported having a good relationship 
with his wife and children.  Overall, the level of difficulty 
in establishing and maintaining effective work and social 
relationships that is contemplated in the criteria for a 50 
percent rating have not been demonstrated.  Accordingly, even 
when considering the assigned GAF scores of 50 and 55, the 
medical evidence does not demonstrate that the criteria for a 
rating greater than 30 percent have been met at any time 
during the period in question..

C.  Both Periods

For all the foregoing reasons, the Board finds that prior to 
June 15, 2005, the Veteran's PTSD symptomatology was no worse 
than that contemplated in the 70 percent rating, and that, 
since June 15, 2005, the Veteran's PTSD has more nearly 
approximated the level of impairment contemplated in the 30 
percent rating.  See 38 C.F.R. § 4.7.  

Accordingly, there is no basis for any further staged rating 
of the disability, pursuant to Fenderson, and a higher rating 
for each period under consideration must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
a higher rating during any period, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 70 percent for PTSD, prior to 
June 15, 2005, is denied.

A rating in excess of 30 percent for PTSD, from June 15, 
2005, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


